EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of Standard Motor Products, Inc. and Subsidiaries: We consent to the incorporation by reference in the registration statements (No. 333-134239 and No. 333-125600) on the Form S-8, and in the registration statement (No. 333-161101) on the Form S-3 of Standard Motor Products, Inc. and subsidiaries of our reports dated March 8, 2013, with respect to the consolidated balance sheets of Standard Motor Products, Inc. and subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity and cash flows, for each of the years in the three-year period ended December31, 2012, and the related consolidated financial statement schedule and the effectiveness of internal control over financial reporting as of December 31, 2012,which reports appear in the December31, 2012 annual report on Form 10-K of Standard Motor Products, Inc. and subsidiaries. /s/ KPMG LLP New York, New York March 8, 2013
